Title: To George Washington from Job Sumner, 24 January 1781
From: Sumner, Job
To: Washington, George


                        
                            Sir
                            Verplanks Point Janry 24th 1781
                        
                        Although I can easily conceive that the time of your Excellency must be much engrossed
                            by the important Affairs of these States, yet from your former Politness I am induced once more, as an Individual, to beg
                            your Attention. I have an Inclination to exchange Places with a Captain, of the late Colonel James Livingston’s Regiment,
                            who is very Desirous to continue in Service, but before the Matter is fully determined on my part, I could wish to know
                            the Opinion of your Excellency, whether an Act of this nature made with satisfaction to the Colonel and other Officers
                            would be licit, and whether the Officers of that Regt are to depend on the Continent at large, or on
                            the State of New York in particular, for their half Pay, or the Advantages of the Act of Congress on
                            which they retire—your Answer as soon as is convenient will be most gratefully Acknowledged, and will
                            infintly oblige your Excellency’s Mo. Obet Mo. Devoted and Mo. Hbe Servt
                        
                            J. Sumner Capt. Camp at Kings Ferry

                        
                    